Citation Nr: 0113826	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
eye disorder manifested by watering eyes. 

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the left elbow with fractured distal 
humerus (minor), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1973.  

The current appeal arose from January and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In January 1997 the RO 
denied entitlement to service connection for an eye 
disability manifested by watering eyes and PTSD.  In May 1997 
the RO denied entitlement to an increased evaluation for 
residuals of a GSW of the left elbow (Minor), currently 
evaluated as 30 percent disabling.  

In October 1999 the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a skin disorder 
including rash and tinea versicolor.  In March 2000 the RO 
denied entitlement to service connection for an anxiety 
disorder including as secondary to service-connected GSW of 
the left elbow (Minor) with fractured distal humerus.  The 
veteran did not file a notice of disagreement with either of 
the above denials, and his claims in this regard are not 
considered part of the current appellate review.

The veteran failed to report for a scheduled hearing before 
the undersigned Member of the Board of Veterans' Appeals in 
February 2001, thereby constituting a withdrawal of the 
request therefor.

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  Competent medical evidence of record fails to demonstrate 
the presence of a chronic acquired eye disorder manifested by 
watering eyes linked to active service.  

2.  The veteran without good cause shown failed to report for 
scheduled VA examinations associated with his claim for an 
increased evaluation for residuals of a GSW of the left elbow 
with fractured distal humerus.


CONCLUSIONS OF LAW

1.  A chronic acquired eye disorder manifested by watering 
eyes was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000);  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 4.114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303(b)(d) (2000). 

2.  The claim of entitlement to an evaluation in excess of 30 
percent for residuals of a GSW of the left elbow with 
fractured distal humerus is denied as a matter of law.  38 
C.F.R. § 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from June 1968 to March 
1973.  He served in Vietnam from July 1971 to March 1972 in a 
light infantry unit.  He was awarded the Bronze Star Medal.  
The service medical records are negative for any evidence of 
an eye disorder manifested by watering eyes.

In December 1998 and January 1999 the RO notified the veteran 
of scheduled examinations required to adequately address the 
merits of his claim for an increased rating for residuals of 
a GSW of the left elbow with fractured distal humerus.  The 
notices were sent to the veteran's address of record.  He was 
notified that failure to report for the scheduled 
examinations or to notify the RO if he were unable to report 
as scheduled may result in the disallowance of his claim.  

The record shows that the veteran failed to report for both 
scheduled examinations without good cause shown.


Criteria

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the VCAA of 
2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the VCAA of 2000 signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  Current law more specifically provides that 
the assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  
Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in fine of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2000).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (2000).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (2000); Collette v. 
Brown, 82nd F.3d, 389 (Fed. Cir. 1996).
Continuous service for 90 days or more during a period of war 
and post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues of entitlement to service 
connection for a chronic acquired eye disorder manifested by 
watering eyes and an increased evaluation for residuals of a 
GSW of the left elbow with fractured distal humerus.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  

They include the veteran's available service medical records 
and VA medical records, including a report of a VA special 
eye examination in December 1996.  He failed to report for 
special VA special orthopedic examinations in 1998 and 1999 
with respect to an increased rating for a GSW of the left 
elbow without good cause. 

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claims at this time.  
Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection for a chronic acquired 
eye disorder manifested by watering eyes.

The evidence of record including a December 1996 VA eye 
examination report is silent for any objectively demonstrated 
eye disorder manifested by watering of the eyes.  The Board 
notes that even if the veteran did experience watering eyes 
in service, such symptomatology resolved as no chronic 
acquired eye disorder manifested thereby is shown by the 
evidence of record which has been linked to active service.

It is not clear from the record whether the veteran is 
contending that he developed a chronic acquired eye disorder 
as the result of his combat experience.  There exists no 
question that he is a combat veteran.  Even so, he still is 
required to show evidence of a current disability and a link 
between that current disability and service.  

Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not whether the veteran has a 
present disability or whether that present disability is 
linked to service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disorder and evidence of a nexus between the current 
disability and service to succeed on the merits of claim); 
see also Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In addition, there is no evidence that any chronic eye 
disorder was shown in service or during an applicable 
presumption period.  There is no evidence of continuity of 
eye symptomatology, muchless any current eye disorder linked 
therewith whether alleged or not.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran presently maintains that he has an acquired eye 
disability manifested by excessive tearing as a consequence 
of service.  The Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusion as to whether the veteran currently has a chronic 
acquired eye disorder manifested by watering and whether such 
is related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Since the record lacks competent medical evidence of a 
current eye disability manifested by watering eyes for which 
service connection is being claimed, the preponderance of the 
evidence is negative and against the grant of service 
connection for a chronic eye disability manifested by 
watering eyes. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
grant of service connection for a chronic acquired eye 
disorder manifested by watering of the eyes.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Rating

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause shown, the 
claim shall be denied without review of the evidence of 
record.  38 C.F.R. 3.655(b) (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(2000).

In this case, the Board notes that the VA orthopedic examiner 
in February 1997 noted that he did not review the veteran's 
claims file at that time.  38 C.F.R. § 4.1 (2000); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the RO 
scheduled the veteran for pertinent comprehensive orthopedic 
examinations for determining the current level of disability 
associated with residuals of a GSW of the left elbow with 
fractured distal humerus in 1998 and 1999.  


The notices to the veteran advising him of the scheduled 
examinations were sent to his last known address of record, 
the same address utilized in requesting that he identify 
additional sources of treatment, and no correspondence was 
returned to the RO as undeliverable.  The VA Medical Center 
noted that the veteran failed to report for the scheduled 
orthopedic examinations in 1998 and 1999.  Neither the 
veteran nor his representative have provided a reason for his 
failure to report for the scheduled VA examinations.

In view of the failure of the veteran to report for the 
scheduled examinations, his case cannot be properly 
evaluated.  Furthermore, the veteran was notified that 
failure to report for the examinations might result in the 
disallowance of his claim.

In the veteran's case, there is no question as to whether he 
received notification to report for scheduled examinations.  
The record clearly shows that he was well aware of the need 
to report for examination in conjunction with his claim.  The 
veteran clearly, without good cause shown, failed to report 
for both VA examinations.

Given the presumption of regularity of VA examination 
scheduling notice, and considering the fact that the veteran 
has never contacted the RO to give adequate reasons for not 
reporting for either examination, the Board is satisfied that 
the veteran failed to report for the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's increased rating 
claim for residuals of a GSW of the left elbow with fractured 
distal humerus must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a chronic acquired eye 
disorder manifested by watering eyes is denied.  

Entitlement to an evaluation in excess of 30 percent for 
residuals of a GSW of the left elbow with fractured distal 
humerus is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran served on active duty in the United States Army 
from June 1968 to March 1973.  He served in Vietnam as a 
light weapons infantryman from July 1971 to March 1972.  He 
was awarded the Bronze Star Medal.  Service-connection has 
been established for residuals of a GSW of the left elbow.

A December 1996 VA psychiatric examination report shows the 
examiner opined that the veteran had some of the symptoms 
suggestive of PTSD, but it was felt that the stressor 
statement and symptoms which gave him difficulty did not meet 
the criteria for the diagnosis of PTSD.  Final diagnosis was 
anxiety disorder, not otherwise specified. 

In January 1997 the RO denied service connection for PTSD 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders [DSM-III] criteria 
despite the fact that the RO conceded that the veteran was 
exposed to stressors.  

In a notice of disagreement filed in September 1997 the 
veteran noted that DSM-III had been superceded by DSM IV.


The Board notes that effective November 7, 1996, VA adopted 
changes to 
38 C.F.R. § 4.30 that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for the 
nomenclature of the rating schedule for mental disorders.  
See 61 Fed. Reg. 52,700 (Nov. 1996 amendments).  Before this 
date, VA looked to previous editions of the DSM III-R for 
guidance.

In Cohen, the Court discussed three requisite elements for 
eligibility for PTSD: (1) a current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.

The Board notes that Cohen v. Brown, alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. 4.125 & 4.126 (1997). See 61 Fed. 
Reg. 52695-52702 (1996).

The Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, slip op. at 38- 
39.

It appears to the Board that the regulatory amendments to 38 
C.F.R. 4.125 & 4.126 and the incorporation of DSM-IV, will 
have a potentially liberalizing effect in adjudicating claims 
for service connection for PTSD.

Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

It does not appear that the examination in December 1996 was 
conducted in light of the incorporation of DSM-IV.  
Accordingly, the Board believes that further development in 
this case is necessary.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the Board is 
deferring adjudication of the issue of entitlement to service 
connection for PTSD pending a remand of the case to the RO 
for further development as follows;

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
PTSD. 

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran by a an 
examiner who has not previously examined 
or treated him. 

The claims file and a separate copy of 
this remand must be provided to the 
examiners for review prior and pursuant 
to conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file and associated documentation was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?

In making this determination, the 
examiner should include all appropriate 
tests and evaluations, including 
psychological testing with pertinent 
subscales.  The examiner should utilize 
the 4th edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.

(b) With respect to each such diagnosed 
disability, is it at least as likely as 
not that the disability (including PTSD) 
is causally related to service?

In this context, if the diagnosis of PTSD 
is deemed to be appropriate, the examiner 
should indicate specifically how the 
diagnostic criteria for PTSD are met.  
The examiner should be advised that 
exposure to stressors has been conceded 
in view of the veteran's service-
connected combat incurred GSW of the left 
elbow.

The Board emphasizes that even if the 
psychiatrist does not find a diagnosis of 
PTSD to be warranted, he/she should 
address the relationship of such 
disability to service.

If a diagnosis in addition to PTSD is 
found, the examiner should offer an 
opinion as to whether and how any such 
disorder is causally or etiologically 
related to PTSD.

The examiner should also determine 
whether the veteran's subjective 
complaints are consistent with the 
objective evidence of record and the 
objective evidence found on examination.


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App 268 (1998)

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.   


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is notified by the RO; 
however, the veteran is advised that failure to report for a 
scheduled VA examination(s) without good cause shown may 
result in the denial of his claim for service connection.  38 
C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



